PCIJ_AB_57_PrinceVonPless_DEU_POL_1933-07-04_ORD_01_PR_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SÉRIE A/B
ARRÊTS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 57

AFFAIRE RELATIVE À L'ADMINISTRATION ©

DU PRINCE VON PLESS
(PROROGATION)

 

 

ORDONNANCE DU 4 JUILLET 1933

1933

ORDER OF JULY 4th, 1933

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 57

CASE CONCERNING THE ADMINISTRATION

OF THE PRINCE VON PLESS
(PROROGATION)

SOCIETE D’EDITIONS A. W. SIJTHOFF’S .

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
167

PERMANENT COURT OF INTERNATIONAL JUSTICE

| 1933.
ORDER MADE ON JULY 4th, 1933. July 4th.

General List:
Nos. 49 and 55.

July 4th, 1933.

CASE CONCERNING THE ADMINISTRATION
OF THE PRINCE VON PLESS.

(PROROGATION.)

' The Acting President of the Permanent Court of Interna-
tional Justice,

Having regard to Article 48 of the Statute,
Having regard to Article 33 of the Rules,

Makes. the following Order:

Having regard to the Application of May r8th, 1932, whereby
the Government of the German Reich brought before the
Permanent Court of International Justice a suit against the
Government of the Republic of Poland, founded on an alleged
violation by the Polish Government of certain obligations
incumbent upon that Government under the Geñeva Conven-
tion of May 15th, 1922, concerning Upper Silesia, in regard
to the Administration of the Prince von Pless, a Polish
national belonging to the German minority in Polish Upper
Silesia ;

Having regard to the document filed with the Registry
on October 8th, 1932, whereby the Government of the Polish
Republic, under Article 38 of the Rules, raised a preliminary
objection to the German Government’s Application, submit-
ting that the Court should “declare the German Government’s
Application inadmissible” ;

Having regard to the Order of February 4th, 1933, whereby
the Court, inter alta,

4
PRINCE VON PLESS ADMINISTRATION 168

fixed August 15th, 1933, as the date of expiration of the
time for the presentation of the Polish Government’s Counter-
Case on the merits (operative clauses, No. 3);

decided that, should the Agent for the Polish Government
ask—in conformity with Article 33 of the Rules—for an exten-
sion of this time-limit, amongst others, on the ground that the
Supreme Polish Administrative Tribunal had not, by July rst,
1933, pronounced judgment upon the appeals of the Prince
von Pless filed on April roth, 2oth and 26th, and May oth
and roth, 1932, it would give effect to such request and fix new
time-limits (operative clauses, No. 4);

decided that, should the Agent for the German Government,
after July rst, 1933, and having regard to any request for an
extension made by the Polish Government’s Agent, submit
a request for the fixing of time-limits based on the conten-
tion that there had been an unwarrantable delay in the deli-
very of the said decisions by the said Supreme Tribunal, and
that this was calculated to prejudice the proper operation of
the provisions of Part III, Head I, of the Geneva Conven-
tion, it would, notwithstanding the decision recorded in the
preceding paragraph, consider such request after duly hearing
both Parties (operative clauses, No. 5);

Whereas, by a letter dated at Warsaw on June 20th, 1933,
and filed in the Registry of the Court on July 3rd, 1933,
the Polish Government’s Agent has asked the Court, pursuant
to the above-mentioned Order of February Ath, 1933, for
an extension of the time-limit for the presentation of the
Polish Government’s Counter-Case until December 31st, 1933 ;

Whereas, in support of this request, the Polish Agent sub-
mits the following reasons:

By a decision of June roth, the Supreme Administrative
Tribunal has fixed October 16th for the hearing of the five
suits of the Prince von Pless ; the latter has, since February 4th,
1933, filed with. that Tribunal a sixth claim concerning a
question relating to the Prince von Pless’s taxation for 1930,
which, inter alia, forms the subject of the Application filed
by the German Government with the Court, and this claim could
also be heard on October 16th; the Tribunal delivers its judg-
ments in the course of the month following the oral proceedings ;
in view of the volume of work of the Tribunal, “the date
fixed by it does not constitute an unwarrantable delay in
rendering its decisions’; it will certainly be of advantage as
concerns the proceedings before the Court that the Tribunal
should also pass upon the claim respecting the tax for the
year 1930; the extension sought cannot prejudice the position
of the Prince von Pless, in view of the declaration of the
Polish Government, repeated on May 8th, to the effect that
it will abstain from any measures of constraint against the
Prince von Pless in respect of his income-tax for the years
1925 to 1930 until the dispute pending before the Court has
been settled ;

ÿ
PRINCE VON PLESS ADMINISTRATION ‘ 169

Whereas, in any event, the Court has decided in advance
by its Order of February 4th, 1933, to give effect to the
request now submitted by the Agent for the Polish Govern-
ment and to fix new time-limits ;

THE ACTING PRESIDENT OF THE COURT

fixes as follows, subject to No. 5 of the operative clauses
of the Order of Court of February 4th, 19331, the time-
limits for the filing of the Counter-Case, Reply and Rejoinder
on the merits in the suit concerning the Administration of
the Prince von Pless:

for the filing of the Counter-Case by the Polish Govern-
ment, Friday, December 2gth, 1933;

for the filing of the Reply by the German Government,
Wednesday, January 31st, 1934;

for the filing of the Rejoinder by the Polish Government,
Wednesday, February 28th, 1934.

Done in French and English, the French text being auth-
oritative, at the Peace Palace, The Hague, this fourth day
of July, one thousand nine hundred and _ thirty-three, in
three copies, one of which shall be placed in the archives

1 [Note by the Registrar of the Court] At the public hearing held on
July 1th, 1933, the President of the Court made the following statement
with vegard to the case concerning the Prince von Pless Administration :

“On February 4th last, the Court issued an Order whereby it fixed
August 15th, 1933, as the last date for the presentation of a Counter-Case
by the Polish Government subject to the following two reservations :

Should the Polish Government, on the ground that the Supreme Polish
Administrative Tribunal had not, by July 1st, 1933, pronounced judgment
upon the appeals brought before it by the Prince von Pless, ask for an
extension of the time-limits, the Court would give effect to such request

(operative clauses, No. 4); should the German Government, after that date, |

and having regard to any request for an extension by the Polish Govern-
ment, submit a request for the fixing of time-limits based on the contention
that there had been an unwarrantable delay in the delivery of its decisions
by the said Supreme Tribunal, the Court would consider such request after
duly hearing both Parties (operative clauses, No. 5).

By letter of June 29th last, the Agent of the Polish Government, with
reference to the Order of February 4th, asked the Court for an extension
of the time-limit in question until December 31st next. On July 4th an
Order was made acceding to this request subject to the rights of the Agent
of the German Government, under operative clause No. 5 of the Order of
February 4th.. The Polish request and the Order of Court having been
communicated to him, the Agent of the German Government has now
stated that the German Government does not intend to make the request
provided for in operative clause No. 5. Accordingly, the time-limits fixed
in the Order of July 4th are now final, i.e., the case will be ready for
hearing on Wednesday, February 28th, 1934.”

9
PRINCE VON PLESS ADMINISTRATION 170

of the Court and the others transmitted to the Government
of the German Reich and to the Government of the Polish
Republic respectively.

(Signed) J. G. GUERRERO,
Acting President of the Court.

(Signed) A. HaAMMARSKJOLD,

Registrar of the Court.
